DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “32” has been used to designate both as linear actuator in fig. 3 and forearm brace in figs. 2 and 5.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “control unit is configured for permitting the robotic upper limb rehabilitation device to conform to movement of a user's upper limb …and being configured for activating the plurality of actuators” in claims 1, 9 and 18.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9 and 18, the limitation “the plurality of actuators” (line 13) is unclear as to whether the limitation refers to “plurality of rotational actuators” already recited  or a combination of plurality of rotational actuators with “a linear actuator” recited early in the claim or different additional actuators.
Regarding claims 2, 11 and 19, “the selectively adjustable prismatic joint” is unclear as to whether it is the same or different from “a prismatic joint” recited early in the claim.
Regarding claims 8 and 17, “the selectively adjustable second linearly adjustable connector” lacks antecedent basis.
The remaining claims are also rejected based on dependency upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 9 is rejected under 35 U.S.C. 102(a) as being anticipated by Han et al. (US 2011/0251533).
Regarding claim 9, Han et al. discloses a robotic upper limb rehabilitation device (figs. 1-2 and 7, see abstract), comprising: 
an articulated shoulder assembly (including at least links 315,325,335, see figs. 4 and 7, [0043]; 
an upper arm member 362/364 (see [0044]) pivotally attached to the shoulder assembly (fig. 4); 
a forearm assembly (including at least link 374, see [0044]) pivotally attached to the upper arm member 364 (fig. 4); 
a plurality of rotational actuators (“motors 312, 322, 332, 323, 352 each having a motor shaft that operates in response to an electrical signal applied from the outside and provided to supply rotational force to the connecting links”, see [0047])
a linear actuator (“linear actuator”, see [0018] and [0057]); 
a plurality of sensors (“sensors”, see [0017] and [0043]) and 
a robotic control unit 550(“control unit”, see [0017], [0043]; 
whereby the robotic control unit is configured for permitting the robotic upper limb rehabilitation device to conform to movement of a user's upper limb upon receiving signals from the plurality of sensors indicating normal movement of the user's upper limb (“a control unit 550 that controls the operation of the shoulder joint driving unit and the elbow joint driving unit 350 in response to the signal output from the sensing unit”, see [0043]), and being configured for activating the plurality of actuators to provide articulated movement of the robotic upper limb rehabilitation device to assist movement of the user's upper limb upon receiving signals from the sensors indicating impaired movement of the user's upper limb (“a motion mode that is assisted by the robot unit 300 according to the motion intent when a user voluntarily applies force to the elbow or shoulder joint”, see [0057] ; and “control unit 550 rotates the connecting links 315, 325, 335 by driving the motors 312, 322, 332, 342 of the first, second, third, and fourth shoulder joint driving units 310, 320, 330, 340 in response to the motion intent signal transmitted from the first and second load cell 510, 520 to help motion of the user's limbs”, see [0070])
 Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 7-8, 10, 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. in view of Carignan et al. (US 2007/0225620) and Landsberger (US 4,509,228).
Regarding claims 1 and 10, Han et al. discloses all the claimed features (see discussion of claim 9 above), but does not disclose an inflatable hand grip pivotally attached to the forearm assembly. 
However, Carignan et al. teaches a device for shoulder rehabilitation (see abstract), the device comprising a hand grip 15 pivotally attached to the forearm assembly 6 (figs. 1 and 10, “hand grip 15”, see [0057]; “handgrip 15 is connected to sixth rigid link 6 by means of a sixth rotational joint 13 with axis an axis of rotation 20”, see [0060]), for measuring the rotation of the wrist with respect to the forearm (see [0060]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Han et al.’s device to include a hand grip pivotally attached to the forearm assembly, as taught and suggested by Carignan et al., for the purpose of providing a suitable hand grip for measuring the rotation of the wrist with respect to the forearm during use (see [0060])
Moreover, Landsberger teaches an inflatable hand grip for use by the manually impaired (see abstract). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to further modify the hand grip such that it is an inflatable hand grip, as taught and suggested by Landsberger, for the purpose of providing a suitable inflatable handle that may be inflated to various degrees of resiliency to accommodate the extent of a manual impairment of a user (see abstract).
Regarding claims 7-8 and 16-17, Han et al. discloses the device further comprising an upper arm brace 400 (fig. 4, see [0065]) secured to the upper arm member 362/364 (fig. 4) for releasably receiving an upper arm A1 of the user P (fig. 7);  as best understood, further comprising a forearm brace 400 (fig. 4, see [0065]) secured to the selectively adjustable second linearly adjustable connector 374 (fig. 4)  for releasably receiving a forearm A2 of the user P (fig. 7).
Regarding claim 18, Han et al. discloses all the claimed features (see discussion of claim 9 above) including an upper arm brace 400 (fig. 4, see [0065]) for releasably receiving an upper arm A1 of the user P (fig. 7);  and a forearm brace 400 (fig. 4, see [0065]) for releasably receiving a forearm A2 of the user P (fig. 7), but does not disclose an inflatable hand grip pivotally attached to the forearm assembly. 
However, Carignan et al. teaches a device for shoulder rehabilitation (see abstract), the device comprising a hand grip 15 pivotally attached to the forearm assembly 6 (figs. 1 and 10, “hand grip 15”, see [0057]; “handgrip 15 is connected to sixth rigid link 6 by means of a sixth rotational joint 13 with axis an axis of rotation 20”, see [0060]), for measuring the rotation of the wrist with respect to the forearm (see [0060]). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to modify Han et al.’s device to include a hand grip pivotally attached to the forearm assembly, as taught and suggested by Carignan et al., for the purpose of providing a suitable hand grip for measuring the rotation of the wrist with respect to the forearm during use (see [0060])
Moreover, Landsberger teaches an inflatable hand grip for use by the manually impaired (see abstract). Therefore, it would have been obvious before the effective filling date of the claimed invention to one of ordinary skill in the art to further modify the hand grip such that it is an inflatable hand grip, as taught and suggested by Landsberger, for the purpose of providing a suitable inflatable handle that may be inflated to various degrees of resiliency to accommodate the extent of a manual impairment of a user (see abstract).
Allowable Subject Matter
Claims 2-6, 11-15 and 19-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Malosio et al. ‘883 discloses a device for rehabilitation of a human upper limb. Taylor ‘643 teaches a CPM exercise device for exercising the arm and shoulder of a patient. Marti et al. ‘069 discloses a shoulder ROM exercising device
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG D THANH/Primary Examiner, Art Unit 3785